Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, the Prior Art does not teach a controller configured to apply switching control to a switching element, which is provided in an inverter configured to invert DC power supplied from a DC power supply to AC power, in accordance with a torque command supplied from an outside, to thereby control the AC power to be supplied to the electric motor; and 
a current sensor configured to detect a phase current, which flows through an AC cable configured to connect the electric motor and the inverter to each other, 
wherein the controller includes a disconnection detector configured to acquire the phase current detected by the current sensor as a phase current detection value, calculate, based on the torque command, a command current directed to the electric motor as a phase current command value, and determine presence or absence of a disconnection of the AC cable in each phase from a transition result of a difference value between the phase current command value and the phase current detection value in each phase, 
wherein the disconnection detector is configured to calculate the difference value between the phase current detection value and the phase current command value in each calculation cycle, and to detect the presence or the absence of the disconnection of the AC cable based on an integration value of difference values calculated over a plurality of calculation cycles.
With respect to claim 6, the Prior Art does not teach a controller configured to apply switching control to a switching element, which is provided in an inverter configured to invert DC power supplied 
a current sensor configured to detect a phase current, which flows through an AC cable configured to connect the electric motor and the inverter to each other, 
wherein the controller includes a disconnection detector configured to acquire the phase current detected by the current sensor as a phase current detection value, calculate, based on the torque command, a command current directed to the electric motor as a phase current command value, and determine presence or absence of a disconnection of the AC cable in each phase from a transition result of a difference value between the phase current command value and the phase current detection value in each phase, and
wherein the disconnection detector is configured to avoid executing the disconnection detection processing when an absolute value of the torque command is equal to or smaller than a torque command determination value set in advance, and initialize a calculation result calculated by the disconnection detection processing.
With respect to claim 7, the Prior Art does not teach a controller configured to apply switching control to a switching element, which is provided in an inverter configured to invert DC power supplied from a DC power supply to AC power, in accordance with a torque command supplied from an outside, to thereby control the AC power to be supplied to the electric motor; and 
a current sensor configured to detect a phase current, which flows through an AC cable configured to connect the electric motor and the inverter to each other, 
wherein the controller includes a disconnection detector configured to acquire the phase current detected by the current sensor as a phase current detection value, calculate, based on the torque command, a command current directed to the electric motor as a phase current command value, and determine presence or absence of a disconnection of the AC cable in each phase from a transition 
wherein the controller is configured to execute switching control so as to stop driving of the switching element when the disconnection detector detects the disconnection of the AC cable.
With respect to claim 8, the Prior Art does not teach a controller configured to apply switching control to a switching element, which is provided in an inverter configured to invert DC power supplied from a DC power supply to AC power, in accordance with a torque command supplied from an outside, to thereby control the AC power to be supplied to the electric motor; and 
a current sensor configured to detect a phase current, which flows through an AC cable configured to connect the electric motor and the inverter to each other, the cable disconnection detection method, which is executed by the controller, comprising: 
storing in advance, in a memory, a determination threshold value and a disconnection determination number of times, which are used to determine presence or absence of a disconnection of the AC cable; acquiring the phase current detected by the current sensor as a phase current detection value; 
calculating, based on the torque command, a command current directed to the electric motor as a phase current command value; calculating, for each phase, a difference value between the phase current detection value and the phase current command value in each calculation cycle, and integrating respective difference values calculated over a plurality of calculation cycles included in a period from a calculation start point to a calculation end point, to thereby repeatedly calculate an integration value corresponding to the period; and 
calculating a ratio between a previous value and a current value of the integration value, and determining that a disconnection of the AC cable has occurred when a state in which the ratio is higher 
	Claims 1, and 3-8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846